Citation Nr: 0526197	
Decision Date: 09/23/05    Archive Date: 10/05/05	

DOCKET NO.  04-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial (compensable) rating evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
rating evaluation with an effective date of June 17, 2003.  
The veteran, who had active service from August 1953 to 
August 1956, expressed disagreement with the rating 
evaluation and appealed the decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran manifests Level I hearing in his right ear 
and Level I hearing in his left ear.



CONCLUSION OF LAW

The schedular criteria for an initial compensable rating 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
Collectively, the April 2004 rating decision, the Statement 
of the Case and the Supplemental Statement of the Case issued 
in connection with this appeal have notified the veteran of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was assigned a noncompensable 
rating evaluation.  In addition, a July 2003 letter to the 
veteran specifically notified the veteran of the provisions 
of the VCAA, including the type of evidence necessary to 
establish entitlement for service connection and whether or 
not the veteran or the VA bore the burden of producing or 
obtaining that evidence or information.

The Board acknowledges that the July 2003 letter sent to the 
veteran only informed him of the evidence necessary to 
establish entitlement to service connection for hearing loss, 
not the evidence necessary to substantiate his claim for a 
higher rating evaluation for his disability.  However, since 
the veteran raised this increased rating issue in his Notice 
of Disagreement following the grant of service connection for 
bilateral hearing loss, further notice of the VCAA does not 
appear to be required according to an opinion from the VA 
General Counsel. See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board is bound in its decisions by 
the precedent opinions of the Chief Legal Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded a VA examination that assessed the 
current severity of his bilateral hearing loss.  Neither the 
veteran nor his representative have made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence

In June 2003, the veteran filed an application for 
compensation for hearing loss due to a severe infection while 
on active duty and submitted receipts for hearing aids.  The 
claims file contains VA Medical Center (VAMC) records dated 
from March 2001 to June 2004 that show the veteran wears 
hearing aids in both ears.  

The veteran was afforded a VA audiological examination in 
February 2004 to determine the severity of his hearing loss.  
The examiner reviewed the veteran's claims file and noted a 
history from the veteran that he was exposed to weapons fire 
during service, that he had 2 to 3 ear infections while in 
Korea, and he underwent a stapedectomy surgery on each ear 
following service.  Physical examination revealed the 
veteran's audiometric puretone thresholds as follows:  




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
45 
60 
55 
47.5 
LEFT
50 
60 
55 
60 
56.2 

The examiner reported the veteran's speech recognition score 
on the Maryland CNC word list as 92 percent for the right ear 
and 92 percent for the left ear.  The examiner diagnosed the 
veteran with mild sloping to moderately-severe and severe 
sensorineural hearing loss for the right ear, and moderate 
sloping to severe and profound mixed hearing loss for the 
left ear.  

In April 2004, the RO granted service connection for hearing 
loss and assigned a noncompensable rating evaluation 
effective June 17, 2003 based upon a review of the veteran's 
service medical records and the February 2004 audiological 
examination.  

Thereafter, the veteran submitted a Notice of Disagreement in 
June 2004 and a July 2004 Substantive Appeal VA 9 Form.  In 
his Substantive Appeal statement, the veteran asserted that 
he felt the medical evidence warranted a higher evaluation 
based upon his service medical records indicating "deafness" 
in both ears, and because he was sent to a school to learn to 
read lips in the service since his ear infections caused 
significant hearing loss.  He additionally asserted that he 
can no longer hear without the use of hearing aids.  

C.  Law and Analysis

The veteran has been assigned a noncompensable rating 
evaluation for bilateral hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated and 
has appealed for an increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that 
the veteran is appealing the initial assignment of a 
disability rating.  As such, the severity of the disability 
is considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by 
puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 Hertz.  The rating schedule establishes 11 
auditory acuity Levels, designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  An examination for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85 (a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85 (b).   The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. See 38 C.F.R. § 4.85.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.85 (d).  Table VII (Percentage 
Evaluations for Hearing Impairment, also referred to as 
Diagnostic Code 6100) is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  The 
percentage evaluation is located at the point where the rows 
and column intersect.   38 C.F.R. § 4.85 (e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's bilateral hearing 
loss.  The veteran's February 2004 examination revealed 
puretone threshold averages of 47.5 decibels for the right 
ear and 56.2 decibels for the left ear.  Speech recognition 
scores were reported as 92 percent for both ears.  

According to Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 42-
49 decibels with speech discriminations scores from 92-100 
result in a numeric designation of Roman numeral I for 
hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  
Additionally, percentages of discrimination ranging from 50-
57 decibels with speech discriminations scores from 92-100 
also result in a numeric designation of Roman numeral I for 
hearing impairment.  As such, the veteran's right and left 
ears are calculated to both fall under Roman numeral I for 
purposes of determining a percentage evaluation for hearing 
impairment under Diagnostic Code 6100 (Table VII), which 
ultimately results in a noncompensable evaluation assigned 
for the veteran's hearing loss.  

Based upon the audiology examination, the Board finds that 
the veteran's bilateral hearing loss was properly assigned an 
initial noncompensable evaluation under Diagnostic Code 6100.  
In making this determination, the Board has considered the 
veteran's assertions that his hearing loss warrants an 
increased evaluation.  The Board has no reason to doubt the 
veteran's statements.  It is clear from the evidence of 
record that he experiences hearing loss; however, the 
objective medical evidence has not shown that his service-
connected hearing loss has increased to a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85.  

The Board has also considered the application of 38 C.F.R. § 
4.86 [exceptional patterns of hearing impairment].  However, 
the veteran's hearing loss does not meet the criteria under 
that section.  The veteran's contentions cannot establish 
entitlement to a compensable evaluation for defective hearing 
because disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule.  See 
Lendenmann, supra, 3 Vet. App. at 349.  Here, a mechanical 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable disability rating under 
Diagnostic Code 6100, and concludes that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
assertion or showing by the veteran that his hearing loss 
disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  While the veteran reported in his July 2004 
VA Form 9 that his hearing loss has increased in severity and 
he is no longer able to hear without the use of hearing aids, 
he has not shown that his hearing loss presents an unusual or 
exceptional disability picture not contemplated by the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating evaluation for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


